                     UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW HAMPSHIRE


Scott Plourde

     v.                                    Civil No. 18-cv-342-PB
                                           Opinion No. 2019 DNH 170
Andrew Saul, 1 Commissioner,
Social Security Administration


                              O R D E R

     Scott Plourde has appealed an unfavorable decision from an

Administrative Law Judge (“ALJ”) on his applications for

Supplemental Security Income (“SSI”).     Plourde’s appeal is still

pending, but in the meantime, he has filed a motion to remand

this matter to the Commissioner of the Social Security

Administration (“SSA”), pursuant to sentence six of 42 U.S.C. §

405(g).    The Commissioner objects.   For the reasons that follow,

I deny Plourde’s motion to remand.

     Plourde filed applications for SSI in 2012 and 2015, and

those applications were subsequently consolidated into a single

claim.    In that claim, Plourde asserted that he was disabled by

multiple impairments including broken vertebrae and migraine

headaches.    Plourde received a hearing before an ALJ on his SSI

claim in July of 2016, and he received an unfavorable decision




     1 On June 17, 2019, Andrew Saul was sworn in as Commissioner
of Social Security. He replaced the nominal defendant, Nancy A.
Berryhill, who had been Acting Commissioner of Social Security.
                                  1
that is dated January 22, 2017.       Among other things, the ALJ

determined that Plourde did not have any physical impairments

that met or equaled the severity of any of the impairments that

the SSA regulations deem to be per se disabling.       In other

words, the ALJ determined that Plourde had failed to satisfy

step three of the sequential evaluation process that the SSA

uses to evaluate claims for benefits. 2

     In his motion to remand, Plourde avers that he filed a new

application for Social Security benefits in April of 2018 and

received a hearing on that application in August of 2019.

According to an affidavit from Bradford Hillman, the attorney

who represented Plourde at his 2019 hearing, the SSA retained a

medical expert, Dr. Joseph Gaeta, who testified that:

     He [Plourde] has multiple orthopedic and spinal issues
     dating back to the onset date and even before then;

     from November of 2016 until the end of 2017, because
     of the nature of the issue [Plourde] would have met a
     Listing at that time which would be 1.04 for his neck
     because of the severity, and the problems, and the
     surgery involved, and the recuperation needed;

     1.04(a); [and]

     during the same time period as the spinal issue, I
     think [Plourde] would have met a migraine listing also
     during that period of time, within that period, okay,
     that would be an epilepsy listing.




     2 See Purdy v. Berryhill, 887 F.3d 7, 10 (1st Cir. 2018)
(quoting Seavey v. Barnhart, 276 F.3d 1, 5 (1st Cir. 2001);
citing 20 C.F.R. § 416.920).
                                  2
Cl.’s Mot. for Remand, Hillman Aff. (doc. no. 18-1) ¶ 6. 3        This

is the full extent of the evidence that Plourde presents in

support of his motion.

     In that motion, Plourde asks me to remand this matter to

the Commissioner for a new hearing at which Dr. Gaeta could

provide the testimony quoted above.

     According to sentence six of the judicial review provision

of the Social Security Act,

     [t]he court may . . . at any time order additional
     evidence to be taken before the Commissioner of Social
     Security, but only upon a showing that there is new
     evidence which is material and that there is good
     cause for the failure to incorporate such evidence
     into the record in a prior proceeding.

42 U.S.C. § 405(g).   Where, as here, a claimant moves for a

sentence-six remand, he bears the burden of establishing “that

the . . . evidence [at issue] is both ‘new’ and ‘material,’ as

those terms are used in the statute [and] that there was a

legally adequate reason . . . for neglecting to present” that

evidence at a previous hearing.       Evangelista v. Sec’y of HHS,

826 F.2d 136, 139 (1st Cir. 1987).       While the Commissioner

concedes that the evidence at issue here is new, for the

purposes of 42 U.S.C. § 405(g), he argues that it is not

material and that Plourde has failed to show good cause for


     3 Dr. Gaeta’s reference to “the surgery involved, and the
recuperation needed” is entirely unclear. The record before ALJ
does not appear to mention back or neck surgery.
                                  3
failing to obtain an opinion such as Dr. Gaeta’s for use at his

2016 hearing.   I agree that Plourde has failed to establish the

materiality of Dr. Geata’s testimony.

     Judge McCafferty has recently explained that “[f]or the

purposes of sentence six, evidence is material if it ‘might have

changed the outcome of the prior proceeding.’”   Poirier v.

Colvin, No. 14-cv-242-LM, 2015 WL 786970, at *3 (Feb. 28, 2015)

(quoting Melkonyan v. Sullivan, 501 U.S. 89, 98 (1991); citing

Sullivan v. Finkelstein, 496 U.S. 617, 626 (1990)); see also

Evangelista, 826 F.2d at 140 (“remand is indicated only if, were

the proposed new evidence to be considered, the [Commissioner]’s

decision ‘might reasonably have been different’”) (quoting Falu

v. Sec’y of HHS, 703 F.2d 24, 27 (1st Cir. 1983)).

     Plourde has not carried his burden of establishing a

reasonable possibility that the ALJ in this case would have made

a different decision if he had been presented with the testimony

Dr. Gaeta gave at his 2019 hearing.   Dr. Gaeta testified that,

in his view, Plourde had two listing-level impairments starting

in November of 2016.   That was just two months before the ALJ

issued the decision that Plourde asks the court to reverse.

Given that timing, given the requirement that to be disabling,

an impairment “must have lasted or must be expected to last for

a continuous period of at least 12 months,” 20 C.F.R. § 416.909,

and given the lack of any specific testimony regarding duration

                                 4
by Dr. Gaeta, the court cannot see how Dr. Gaeta’s testimony,

even if the ALJ had fully credited it, might reasonably have

resulted in a decision by the ALJ that in January of 2017,

Plourde had a listing-level physical impairment that satisfied

the duration requirement.

     Moreover, in his decision, the ALJ noted that “[t]he

claimant, who is represented by counsel, did not argue that any

of his conditions met or equaled the criterial for any listing

found in Appendix 1 during the period he alleges that he was

disabled.”   Administrative Transcript (hereinafter “Tr.”) 914.

But then, after noting that “such a conclusion [was not]

apparent on the face of the record,” id., the ALJ carefully

examined the record and determined that Plourde’s spinal

condition did not meet the criteria for Listing 1.04 and that

his headaches did not meet the criteria for the listing for

epilepsy, Listing 11.03.    However, Dr. Gaeta’s testimony, as

reported in Atty. Hillman’s affidavit, consists only of the bare

conclusion that for the two months prior to the ALJ’s decision,

Plourde had two listing-level impairments.    There is nothing in

that testimony, as reported by Atty. Hillman, that even

addresses the actual listing criteria, much less anything that

runs counter to the ALJ’s analysis.    In his response to

claimant’s motion to remand, the Commissioner noted claimant’s

“piecemeal transcription,” Resp’t’s Resp. (doc. no. 19) 3, and

                                  5
pointed out that “the excerpted portion of the medical expert’s

testimony does not address the factors in Listing 1.04,” id.

While claimant filed a reply to the Commissioner’s response, he

did not supplement his transcript of Dr. Geata’s testimony but,

rather “concede[d] that the excerpts of Dr. Gaeta’s testimony

could have contained more specificity on the supportability of

Dr. Geata’s testimony,” Cl.’s Reply (doc. no. 21) 4.   In short,

given the highly conclusory nature of the testimony at issue,

Plourde has not shown that that testimony might reasonably have

resulted in a different decision by the ALJ.

     Finally, the Commissioner also argues that Plourde has not

established good cause for failing to present evidence pertinent

to step three of the sequential evaluation process to the ALJ

before he rendered his 2017 decision.   But the “[t]he ‘good

cause’ element of sentence six only comes into play when a

claimant presents evidence not in existence or available to him

at the time of the ALJ hearing that might have changed the

outcome.”   Poirier, 2015 WL 786970, at *3 (quoting Courtemanche

v. Astrue, No. CA 10-427M, 2011 WL 3438858, at *13 (D.R.I. July

14, 2011); citing Seavey v. Barnhart, 276 F.3d 1, 3 (1st Cir.

2001)).   Because Plourde has failed to establish the materiality

of the evidence at issue, the court need not address the good

cause element.



                                 6
      For the reasons described above, Plourde’s motion for a

sentence-six remand, document no. 18, is denied.

      SO ORDERED.


                                       /s/ Paul J. Barbadoro
                                       Paul J. Barbadoro
                                       United States District Judge

September 30, 2019

cc:   Alexandra M. Jackson, Esq.
      Karen B. Fitzmaurice, Esq.
      Jessica Tucker, Esq.




                                   7
